Citation Nr: 1531011	
Decision Date: 07/21/15    Archive Date: 08/05/15

DOCKET NO.  12-27 204A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to an increased rating in excess of 10 percent for thoracolumbar spine strain with degenerative changes. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The Veteran served on multiple distinct periods of active duty in the United States Air Force from April 1984 to February 1998; December 1998 to April 1999; October 1999 to February 2000; March 2000 to July 2000; November 2000 to March 2001; and June 2001 to January 2006.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2010 decision by the Milwaukee, Wisconsin, Regional Office (RO) of the Department of Veterans Affairs (VA), which denied the Veteran's claim for a rating increase above 10 percent for service-connected thoracolumbar spine strain with degenerative changes.
 
For the reasons discussed below, this appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant and his representative if further action is required on their part.


REMAND

On his VA Form 9 substantive appeal, which was received by VA in October 2012, the Veteran requested a videoconference hearing before the Board.  The Veteran's appeal was certified to the Board in December 2014.  In VA correspondence dated in May 2015, the Veteran was notified that his requested videoconference hearing before the Board was scheduled to be held at the RO in early August 2015.  The Veteran's claims file was thereafter transferred to the Board in June 2015.

In July 2015, the Veteran's representative notified VA that the appellant was changing his address of residence in August and requested that his videoconference hearing be rescheduled and that it be conducted at the VA Regional Office in Minneapolis - St. Paul, Minnesota, which was the VA Regional Office closest to his new address.  To accommodate the Veteran's request, this case is REMANDED to the RO, which should transfer jurisdiction of this appeal to the Minneapolis - St. Paul VA Regional Office, which should then re-schedule the Veteran for his requested videoconference hearing before the Board. 

Accordingly, the case is REMANDED to the RO/AOJ for the following actions:

1. The RO should undertake the appropriate actions to transfer jurisdiction of the current appeal to the VA Regional Office in Minneapolis - St. Paul, Minnesota, which should then be designated as the AOJ over the appeal.  

2.  Thereafter, the Minneapolis - St. Paul VA Regional Office should schedule the Veteran for a videoconference hearing before the Board and notify the Veteran and his representative of the date, time, and location of the hearing.  All actions taken in this regard must be carefully documented and made a part of the record in the Veteran's claims file.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

